Bboyles, P. J.
1. When considered in the light of the charge of the court as a whole* none of the excerpts complained of in the motion for a new trial requires a new trial.
2. The remaining special ground of the motion for a new trial was based upon statements alleged to have been made by one of the jurors before the trial of the case, showing that he was prejudiced and biased against the defendant. The evidence submitted in support of this ground was met with a counter-showing by the State, and on this issue of fact the judge was the trior, and his decision in favor of the State was authorized by the evidence adduced.
3. The verdict was authorized by the evidence.

Judgment affirmed.


Bloodworth and Stephens, JJ., concur.